DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2012/0038685).
Regarding claim 1, Tanaka discloses display device comprising: 
a panel device (104, fig. 1)including a plurality of electrodes (122, fig. 20) to perform image display and touch detection (see 102 and 103 in fig. 1); 
5a hardware processor (20, fig. 1-2) that controls the panel device in a first mode for displaying first image data (para. 40 and fig. 4; wherein no failure is present), and controls the panel device in a second mode for displaying second image data in a case that an abnormality in display of the first image data is detected (para. 40 and fig. 4; wherein a failure is detected); and 
a memory (para. 37) that stores the second image data, wherein the hardware processor is configured to, in the first mode, 
10acquire the first image data from an external system (external system including 32-38 in fig. 2), 
display the first image data on the panel device (para. 40 and fig. 7A), 

output the touch position to the external system (see 82 in fig. 16A and para. 70; wherein touch inputs are communicated to the external devices), and 
15the hardware processor is configured to, in the second mode, 
read out the second image data from the memory (para. 40, 37), 
display the second image data (fig. 7B) on the panel device in place of the first image data (fig. 7A), 
determine presence or absence of a touch on the panel device based on a 20touch detection signal acquired from the panel device (para. 70; wherein touch input is determined), and 
output, to the external system, an execution command to execute predetermined processing in response to determining that the touch on the panel device is present (para. 70; wherein the external system receives the touch input command to control the external system; e.g. changing a radio station). 
Regarding claim 2, Tanaka discloses 25wherein the second image data includes icon image data symbolizing the predetermined processing (see fig. 7B), and 
the hardware processor is configured to, in the second mode, 27P1030712US0_PPMA-20810-US: FINAL 
display the icon image data in a partial display region of the panel device (fig. 7B), and 
determine the presence/absence of a touch based on the touch detection signal of an electrode corresponding to at least the partial display region among the 5plurality of electrodes (para. 70, 66).  
Regarding claim 3, Tanaka discloses wherein the hardware processor is configured to, in the second mode, acquire the touch detection signal from the electrode corresponding to the partial 10display region among the plurality of electrodes (para. 70, 66), and determine the presence/absence of a touch based on the acquired touch detection signal (para. 70, 66).  
25Regarding claim 6, Tanaka discloses, wherein the plurality of electrodes include a first electrode (102, fig. 1; including pixel electrodes) used for the image display and a second electrode (103, fig. 1; including touch electrodes) used for the touch detection, the first and second electrodes being disposed independently of each other (fig. 1; wherein they are located on different layers).  
Regarding claim 7, Tanaka discloses wherein the hardware processor is configured to control the panel device in the second mode when the first image data is abnormal or when communication with the external system is abnormal.
Regarding claim 8, Tanaka discloses wherein 5wherein the external system includes a host device (206, fig. 1) and a peripheral appliance (212, 213 in fig. 1), and the hardware processor is configured to output the execution command to the host device in a case that the first image data is abnormal (para. 40, 70; wherein display is adjusted through user input while failure is present).  
Regarding claims 9, Tanaka discloses 10wherein the external system includes a host device (212, 213 in fig. 1) and a peripheral appliance (206, fig. 1), and the hardware processor is configured to output the execution command to the peripheral appliance in a case that communication with the external system is abnormal (para. 40, 70; wherein display is adjusted through user input while failure is present).    
Claim 10 is rejected for the same reasons as independent claim 1 above.15Claims 
Regarding claim 11, Tanaka discloses wherein 10the panel device and the hardware processor are installed in a vehicle (fig. 1 and fig. 3), and the external system is an onboard system of the vehicle (fig. 1 and fig. 3).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Mayumi (US 2021/0132764).
Regarding claim 4, Tanaka discloses  wherein the hardware processor is 15configured to, in the second mode, select the touch detection signal of the electrode corresponding to the partial display region from among the acquired touch detection signals (para. 70, 66), and determine the presence/absence of a touch based on the selected touch detection 20signal (para. 70, 66).  
Tanaka fails to disclose wherein touch detection is from each electrode.
Mayumi discloses to acquire the touch detection signal from each of the plurality of electrodes (para. 6, 10).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Mayumi in the device of Tanaka. The motivation for doing so would have been to provide the ability to have in-cell type touch panel (Mayumi; para. 6). Wherein in-cell type touch panels have reduced thickness.
Regarding claim 5, Tanaka fails to disclose wherein plurality of electrodes are shared to perform the image display and the touch detection. 

When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Mayumi in the device of Tanaka. The motivation for doing so would have been to provide the ability to have in-cell type touch panel (Mayumi; para. 6). Wherein in-cell type touch panels have reduced thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628